DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant argued that, “Mah and Brandorff fail to teach, suggest, or disclose a patient transport device comprising one or more retractable masts that extend outwards to position the extendable beam at a predetermined position above the patient for transporting the patient, wherein the one or more retractable masts retract inwards to the lower portion of the support frame to position the extendable beam behind the seat extension for supporting the patient in a seating position. Further, Mah and Brandorff fail to teach, suggest, or disclose a patient transport device comprising booms rotatably coupled to the extendable beam, wherein each boom is coupled substantially near each opposite end of the extendable beam, wherein each boom rotates inwards from the extendable beam towards the patient, and wherein each boom comprises a moveable boom arm, wherein the moveable boom arms extend outwards from the extendable beam to hold and position the patient for transport.”
This is not found persuasive. Mah teaches a beam which may be extended or retracted along a mast (Figure 1; 34 can be lowered and raised in relation to the chair portion). When modified by Brandorff, the extendable beam at 74, being horizontal, would extend behind the seat extension when lowered, as it would sit horizontally at the top of mast 34 in Mah. Additionally, Brandorff does teach booms which are rotatably coupled to the extendable beam (Figure 1b shows the booms rotated inward toward the patient (when the beam would be positioned on top of the mast 34 of Mah) and Figure 4 shows the booms rotated outwards away from the patient) and Brandorff teaches the boom arms . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah (US Patent 5333333) in view of Brandorff (US Patent 6430761).
Regarding claim 1, Mah teaches a wheelchair for patient transport, comprising: a support frame (Figure 1; 32, 34, base), the support frame having an upper portion (Figure 1; 34, where 34 retracts into) located substantially near a first end of the support frame and a lower portion (Figure 1; 32) located substantially near a second end of the support frame; at least one seat extension (Figure 1; at 38), the seat extension moveably coupled (Figure 2; shows the chair removed) to the support frame positioned between the lower portion and upper portion of the support frame; at least one leg (Figure I; the portions on which the wheels are), coupled to the lower portion of the support frame, wherein the at least one leg is substantially perpendicular to to the lower portion of the support frame; and an extendable beam (Figure 1; 34, the non-vertical, horizontal portion where 148 hangs from) positioned behind the seat extension, wherein the extendable beam is moveably coupled to the support frame to extend laterally from the support frame to a predetermined position (Figure 1; 34) above the patient, one or more retractable masts (Figure 1; at 34, vertical portion) that couple the extendable beam to the lower portion of the support frame, wherein the one or more retractable masts extend outwards to position the extendable beam at a predetermined position above the patient for transporting the patient, and wherein the one or more retractable masts retract inwards to the lower portion of the support frame to position the extendable beam behind the seat extension for supporting the patient in a seating position (Figures 6 and 12 show the retractable nature of the bar 34 (part 84)). Mah does not teach at least one retractable anti-tip bar, the at least one retractable anti-tip bar being disposed on the lower portion of the support frame and projecting outwards to stabilize the wheelchair for patient transport into and out of the wheelchair, and Page 2 of 7Application Serial No.: 16/543,278 First Named Inventor: Shahram RAVARI Art Unit: 3673 Response to the AdvisoryAction mailed on 10/15/2020 two booms rotatably coupled to the extendable beam, wherein each boom is coupled substantially near each opposite end of the extendable beam, wherein each boom rotates inwards from the extendable beam towards the patient. Brandorff teaches at least one retractable anti-tip bar(Figure lb; 22), the at least one retractable anti-tip bar being disposed on the lower portion of the support frame and projecting outwards to stabilize the wheelchair for patient transport into and out of the wheelchair and Page 2 of 7Application Serial No.: 16/543,278 First Named Inventor: Shahram RAVARI Art Unit: 3673 Response to the AdvisoryAction mailed on 10/15/2020 two booms (Figure 1a, at 62) rotatably coupled to the extendable beam, wherein each boom is coupled substantially near each opposite end of the extendable beam, wherein each boom rotates inwards from the extendable beam towards the patient (Figure 1b; versus Figure 4 positions). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the structure of Mah to include an anti-tip support 
  Regarding claim 2, Mah teaches the support frame further comprises of a support brace (Figure 1; the portion between the two larger back wheels which extends between the two legs) positioned at the lower portion of the support frame, and extends between and substantially perpendicular to the support frame and the at least one leg. Mah does not teach each boom comprises a moveable boom arm, wherein the moveable boom arms extend outwards from the extendable beam to hold and position the patient for transport, wherein the support brace is substantially parallel to the extendable beam. Brandorff teaches each boom comprises a moveable boom arm (Figure 1a; 62, boom arms are moveable to position shown in Figure 4), wherein the moveable boom arms extend outwards from the extendable beam (Figure 1a; 64 equivalent) to hold and position the patient for transport, wherein the support brace is substantially parallel to the extendable beam (Figure 1a; portion between two legs of Brandorff is parallel to extendable beam 64, as would the brace portion of Mah when modified by Brandorff to include 64 and arms 62). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the structure of Mah to include two boom arms as in Brandorff in order to provide more support for lifting the user and spread out the forces on the user as the user is lifted.
Regarding claim 3, Mah does not teach the support frame further comprises at least one anti-tip support frames coupled to the lower portion of the support frame, and wherein each retractable anti-tip bar directly attaches to and is completely enclosed by each anti-support frame. Brandorff teaches the support frame further comprises at least one anti-tip support .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah (US Patent 5333333) in view of Brandorff (US Patent 6430761) further in view of Perena (US Patent 20030141691).
  Regarding claim 4, Mah does not teach the at least one seat extension folds back, collapses, or retracts towards the support frame to provide clearance for transporting the patient onto a bed, a vehicle, or a seat. Perena teaches the at least one seat extension folds back, collapses, or retracts towards the support frame to provide clearance for transporting the patient onto a bed, a vehicle, or a seat (Figure 1; 22 and Paragraph 44). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seat of Mah to be foldable in order to prevent misplacement of the seat when moved off the device.
Regarding claim 5, Mah does not teach at least one of the booms or boom arms provides an arm rest for the patient when the one or more retractable masts is collapsed or retracted towards the seat extension. Brandorff teaches at least one of the booms or boom arms provides an arm rest for the patient when the one or more retractable masts is collapsed or retracted towards the seat extension.
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah (US Patent 5333333) in view of Brandorff (US Patent 6430761) further in view of Perena (US Patent 20030141691) further in view of Aubert (US Patent 4704749). 
  Regarding claim 6, Mah and does not teach each boom further comprises a hinge point positioned on the boom, the hinge point housing at least a portion of the moveable boom arm and an attachment pointPage 3 of 7Application Serial No.: 16/543,278 First Named Inventor: Shahram RAVARIArt Unit: 3673Response to the AdvisoryAction mailed on 10/15/2020located at an opposite end of each  boom arm for holding a cradle assembly. Brandorff teaches an attachment pointPage 3 of 7Application Serial No.: 16/543,278First Named Inventor: Shahram RAVARIArt Unit: 3673Response to the AdvisoryAction mailed on 10/15/2020 located at an opposite end of each boom arm for holding a cradle assembly (Figure 1a; 74, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the structure of Mah to include two boom arms as in Brandorff in order to provide more support for lifting the user and spread out the forces on the user as the user is lifted. Aubert teaches each boom further comprises a hinge point positioned on the boom (Figure 1; 24, booms are 72), the hinge point housing at least a portion of the moveable boom arm. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the structure of Mah and Brandorff to include hinge points on the booms as in Aubert in order to allow the booms to be positioned closer to the patient if desired to make the patient more comfortable while being lifted. 
Regarding claim 7, Mah teaches the cradle assembly comprises of a pulley strap (Figure 20,174) and harness (Figure 19; 170) for securing the patient in air to facilitate transport onto a bed, a vehicle, or a seat.
Regarding claim 8, Mah teaches the cradle assembly comprises of a bracket (Figure 20; 172) for holding the pulley straps at a predetermined distance away from the patient and spreading out the harness to reduce strain and compression on the patient.
Regarding claim 9, Mah does not teach the support frame includes an automated or semi- automated lifting mechanism, wherein the lifting mechanism may be a scissors jack, a 
Regarding claim 10, Mah teaches the predetermined position is anywhere along the torso of the patient (Figures 19 and 20, as shown).
Regarding claim 11, Mah does not specifically teach the predetermined position is approximately 0.2 meters above the head of the patient. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the distance to be .2 meters in order to allow a comfortable amount of tension for the user, and a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/25/2021